DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Applicant’s Claims 1-5 are found to be indefinite because Applicant has recited functional limitations without sufficiently establishing what composition or method parameters relating to the production of the composition results in such functional limitations. The boundaries imposed by the functional limitations are not clearly defined by Applicant’s claims. For example, it is unclear what is making the powdered wheat protein have the claimed loose bulk density, whether it is a particular composition or particular method of making and drying the powdered wheat protein. It would appear to the Examiner that the loose bulk density of the powdered wheat protein would vary depending on the particular composition of the wheat protein material (% wheat protein present) and the particular mode of drying the wheat protein to form the powdered wheat protein. Such compositional and processing parameters would also expect to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Murakami et al. (Journal of Food Science, 2015), made of record by Applicant, and as evidenced by “Toppr.com” chemistry NPL.
Regarding Claims 6, 7, and 9, Murakami teaches a method for producing a powdered wheat protein comprising: step 1 of preparing a pasty raw material formed by kneading a wheat protein, an acid and water, and step 2 of drying the pasty raw material obtained in step 1 by freeze drying or flash drying, as Murakami teaches using a kneading machine to combine wheat flour and water, thereby obtaining a wet gluten, which is a wheat protein, which was then frozen and then thawed in tap water and restored to its wet gluten form, which was then dispersed in 600ml of 0.07M acetic acid 
Regarding Claim 8, Murakami teaches dispersing the wet gluten in 0.07M (Molar) acetic acid, as set forth above. Calculations were done to convert 0.07M acetic acid into 0.067 mol/kg (molality) measurement, which is within the range claimed, by following the guidelines set forth in the NPL website Toppr.com, made of record by the Examiner, as follows.
Given:
0.07 M acetic acid solution
Molecular mass of acetic acid = 60
Density of acetic acid = 1.053 g/ml (assumed density)
0.07M acetic acid = 0.07moles in 1 L solution
n=Given mass/Molar mass
0.07moles = Given mass/60
Given mass of solute = 4.2g
4.2g acetic acid in water
Density = 1.053 g/ml
1ml = 1.053g of solution
1000ml = 1,053g of solution
1,053 g = mass of solvent + mass of solute or 4.2g
Therefore, 1,048g = mass of solvent
Molality = # moles/mass of solvent (kg)
Molality = 0.07 moles/1.048kg
Molality = 0.067 mol/kg acid

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murakami et al. (Journal of Food Science, 2015), made of record by Applicant.
Regarding Claims 1-3, Murakami teaches a powdered wheat protein made by the steps as set forth in the above rejection of Claim 6. 

Regarding Claims 1-3, the specific loose bulk density and methodology for reaching the maximum consistency of 5 minutes or less in the claimed mixograph test are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above reference teaches a method which is seen to result in the claimed powdered wheat protein, as set forth above, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations regarding the loose bulk density 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Claim Rejections - 35 USC § 103
Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (Journal of Food Science, 2015), made of record by Applicant.
Regarding Claims 4-5, Murakami is relied upon as above in the rejection of Claim 1 and is seen to teach or render obvious the clamed wheat protein powder. Murakami teaches that wheat gluten improves the functionality, usability, and palatability of a variety of foods such as bread, noodles, cakes, biscuits, etc. (Page C269, Column 1, Paragraph 1). Therefore, adding the powdered wheat protein taught by Murakami to a processed food such as a noodle would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 4871577 teaches of a dried wheat protein composition which is prepared by combining wheat protein, acid and water and drying the composition. JP2007-000046 also teaches a dried wheat protein composition which is prepared by combining wheat protein, acid and water and drying it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        8/31/2021